Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:
  JUAN CARLOS GIL,

              Plaintiff,
  v.

  40-11 79TH STREET LLC; J & J REALTY,
  LLC; and THE PEP BOYS-MANNY, MOE,
  & JACK LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, JUAN CARLOS GIL, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues 40-11 79TH STREET LLC; J & J

  REALTY, LLC; and THE PEP BOYS-MANNY, MOE, & JACK LLC (hereinafter “Defendants”),

  and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 14




  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      At all times material, Defendants, 40-11 79TH STREET LLC and J & J REALTY,

  LLC, owned and operated a place of public accommodation located at 17050 NW 57th Avenue,

  Hialeah, Florida 33015 (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

         6.      At all times material, Defendant, 40-11 79TH STREET LLC, was and is a Foreign

  Limited Liability Company, organized under the laws of the State of New York, with its principal

  place of business in Fort Lauderdale, Florida.

         7.      At all times material, Defendant, J & J REALTY, LLC, was and is a Florida

  Limited Liability Company, organized under the laws of the State of Florida, with its principal

  place of business in Palm Harbor, Florida.

         8.      At all times material, Defendant, THE PEP BOYS-MANNY, MOE, & JACK LLC,

  owned and operated a retail auto parts store at 17050 NW 57th Avenue, Hialeah, Florida 33015

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, THE PEP BOYS-

  MANNY, MOE, & JACK LLC, holds itself out of the public as “Pepboys Auto.”

         9.      At all times material, Defendant, THE PEP BOYS-MANNY, MOE, & JACK LLC,

  was and is a Foreign Limited Liability Company, organized under the laws of the State of

  Delaware, with its principal place of business in Philadelphia, Pennsylvania.

         10.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or


                                                   2
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 14




  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          11.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with

  disabilities.

          12.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

          13.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          14.     Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, JUAN CARLOS GIL, is substantially limited in major life

  activities due to his impairment and requires the use of a wheelchair to ambulate.

          15.     Defendants, 40-11 79TH STREET LLC and J & J REALTY, LLC, own, operate

  and oversee the Commercial Property, its general parking lot and parking spots.

          16.     The subject Commercial Property is open to the public and is located in Hialeah,

  Miami-Dade County, Florida.

          17.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about July 24, 2021 and encountered


                                                   3
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 14




  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, because it is approximately twenty (22) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on or before October 30, 2021.

         18.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before October 30, 2021.

         19.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         20.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and


                                                   4
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 14




  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

  situated.

          21.    Defendants, 40-11 79TH STREET LLC; J & J REALTY, LLC and THE PEP

  BOYS-MANNY, MOE, & JACK LLC, own and/or operate a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

  Defendants, 40-11 79TH STREET LLC; J & J REALTY, LLC and THE PEP BOYS-MANNY,

  MOE, & JACK LLC, are responsible for complying with the obligations of the ADA. The place

  of public accommodation that Defendants, 40-11 79TH STREET LLC; J & J REALTY, LLC and

  THE PEP BOYS-MANNY, MOE, & JACK LLC, own and operate the Commercial Property

  Business located at 17050 NW 57th Avenue, Hialeah, Florida 33015.

          22.    Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,


                                                  5
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 14




  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         23.     Defendants, 40-11 79TH STREET LLC and J & J REALTY, LLC, as landlords

  and owners of the Commercial Property Business, is responsible for all ADA violations listed in

  Counts I and II.

         24.     Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         25.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS
                     AS TO 40-11 79TH STREET LLC AND J & J REALTY, LLC

                                                   6
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 14




          26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   27 above as though fully set forth herein.

          27.       Defendants, 40-11 79TH STREET LLC and J & J REALTY, LLC, have

   discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

   inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

   has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

   Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

   the following:

       A. Parking Lot and Accessible Route

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

       no existing accessible route to help persons with disabilities safely maneuver through the

       parking facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty to travel to main entrance, as the existing curb ramp have a non-


                                                      7
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 14




      complaint slope. Violation: Curb ramp does not provide the required slope as per Section 4.7.2

      of the ADAAG and Section 406.1 of the 2010 ADA Standards, whose resolution is readily

      achievable.




                          COUNT II – ADA VIOLATIONS
      AS TO 40-11 79TH STREET LLC; J & J REALTY, LLC; AND THE PEP BOYS-
                           MANNY, MOE, & JACK LLC

         28.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  27 above as though fully set forth herein.

         29.     Defendants, 40-11 79TH STREET LLC; J & J REALTY, LLC; and THE PEP

  BOYS-MANNY, MOE, & JACK LLC, have discriminated, and continues to discriminate, against

  Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

  Commercial Property, include but are not limited to, the following:

      A. Cashier Counter

 i.   The cashier counter is mounted above the required height. Violation: Counter is mounted over

      36” above the finished floor violating Section 7.2 of the ADAAG and Section 904.4.1 of the

      2010 ADA Standards, whose resolution is readily achievable.

      B. Public Restrooms

 i.   There are permanently designated interior spaces without proper signage location, Signage is

      mounted on the door leaf violating Section 4.1.3(16) and 4.30 of the ADAAG and Sections

      216.2 and 703 of the 2010 ADA Standards, whose resolution is readily achievable.

                                                    8
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 14




 ii.   The Plaintiff had difficulty closing the stall door, as it is missing pull handles. Violation: Toilet

       compartment (stall) door does not provide pull handles on both sides of the door near the latch.

       Sections 4.27.4 of the ADAAG and Sections 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff could not exit the accessible stall area without assistance, as the required

       maneuvering clearance on the pull side of the door is not provided due to stall partition.

       Violation: The stall door does not provide the required maneuvering clearance violating

       Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty closing the stall door as the toilet compartment (stall) door does

       not provide self-closing hinges. Sections 4.17.5 of the ADAAG and Sections 604.8.1.2 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as accessible stall does not

       provide the required clear floor space. Violation: The stall door swing into the water closet

       clear floor space. Section 4.17.3 of the ADAAG and Sections 604.8.1.1 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not transfer to the toilet without assistance, as the water closet does not

       have the required height to the top of the seat. Violation: Water closet seat is mounted at a

       non-compliant height above the finished floor to top. Sections 4.16.3 of the ADAAG and

       Sections 604.4 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not transfer to the toilet without assistance, as the required clear floor space

       was not provided due to encroaching item (Trash can). Violation: The trash bin is encroaching


                                                       9
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 14




        over the accessible water closet clear floor space. Section 4.16.2 of the ADAAG and Sections

        604.3.1 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as the rear wall grab bar is

        missing. Violation: The grab bars do not comply with the requirements prescribed in Section

        4.16.4 and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ix.    The Plaintiff could not use the toilet tissue dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet tissue dispenser is not mounted in accordance

        with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the coat hook without assistance, as it is not mounted at the required

        location. Violation: The coat hook is not mounted in accordance with Section 4.2.5 of the

        ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 xi.    The Plaintiff could not use the soap dispenser outside the stall without assistance, as it is not

        mounted at the required location. Violation: The soap dispenser is not mounted in accordance

        with Section 4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

xii.    The Plaintiff could not use the seat cover dispenser without assistance. It is mounted behind

        the water closet. Violation: The seat cover is mounted behind the water closet not proving the

        required clear floor space violating Section 4.2.5 of the ADAAG and Section 308.2.1 of the

        2010 ADA Standards, whose resolution is readily achievable.


                                                      10
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 14




xiii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.



                                   RELIEF SOUGHT AND THE BASIS

           30.     The discriminatory violations described in Counts I and II are not an exclusive list

    of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

    enjoyment of the Commercial Business and businesses located within the Commercial Property;

    Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

    notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

    necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

    to Federal Rule of Civil Procedure 34.

           31.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

    businesses and facilities; and has otherwise been discriminated against and damaged by the

    Defendants because of the Defendants’ ADA violations as set forth above. The individual


                                                     11
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 14




  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          32.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals

  with disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise treated differently

  than other individuals because of the absence of auxiliary aids and services.

          33.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          34.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public


                                                     12
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 14




  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         35.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         36.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 17050 NW 57th Avenue,

  Hialeah, Florida 33015, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, JUAN CARLOS GIL, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants


                                                   13
Case 1:21-cv-23162-FAM Document 1 Entered on FLSD Docket 09/01/2021 Page 14 of 14




  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: September 1, 2021

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       dperaza@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
                                                             BEVERLY VIRUES
                                                             Florida Bar No.: 123713




                                                  14
